IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-80,239-01


                       EX PARTE BRAD ANTHONY SMITH, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2009CR10882-W1 IN THE 226TH DISTRICT COURT
                            FROM BEXAR COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault with a deadly weapon and sentenced to twenty years’ imprisonment.

        Applicant contends that his trial counsel rendered ineffective assistance by failing to file a

notice of appeal. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988).

        The trial court has determined that trial counsel’s performance was deficient in that counsel

failed to properly discuss an appeal with Applicant and failed to file a notice of appeal. We find that

Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction
                                                                                                    2

in Cause No. 2009CR10882 from the 226th District Court of Bexar County. Applicant is ordered

returned to that time at which he may give a written notice of appeal so that he may then, with the

aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion, the trial

court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall immediately appoint an attorney to represent Applicant

on direct appeal. All time limits shall be calculated as if the sentence had been imposed on the date

on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute an

appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 9, 2013
Do not publish